Citation Nr: 1043712	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine 
disability (originally claimed as a neck condition).



REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By that rating action, the RO denied the service 
connection claims on appeal.  The Veteran appealed the RO's 
October 2001 rating action to the Board. 

In July 2010, the Board remanded the claims on appeal to the RO 
for additional development.  The Board has reviewed the 
development, but finds that it does not comply with the Board's 
July 2010 directives.  The appeal is therefore again REMANDED to 
the RO/Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has low back and cervical 
spine disabilities that are the result of a fall during military 
service.  He maintains that he has continued to experience low 
back and cervical pain since service discharge.  

In July 2010, the Board remanded the claims on appeal to obtain a 
VA opinion as to the etiology of any current low back and 
cervical spine disabilities.  Pursuant to the Board's July 2010 
remand directives, the Veteran was examined by a VA physician 
that same month.  After the examiner reviewed the available 
record in depth, including the radiographic studies, he concluded 
that radiographs of the Veteran's lumbar and cervical spine 
showed age-appropriate degenerative changes that were not 
causally related to the November 1965 incident.  

However, after a more in-depth review of this report, the Board 
finds that the VA examiner's opinion raises more questions than 
answers.  

First, the July 2010 VA examiner premised his opinion on his 
belief that the Veteran did not injure his back in the in-service 
fall.  However, the STRs, to include the profile, specifically 
indicate that he had sustained a "back sprain" apart from the 
buttock contusion.  

Second, the examiner found that the Veteran appeared not to have 
a disability, but suggests the presence of a disability by noting 
contemporaneous x-ray evidence of age appropriate cervical and 
lumbar spondylosis.  

Finally, the examiner opined, without the review of detailed 
records of a 1990 post-service motor vehicle accident, that given 
the information provided (i.e., the extent of intra-abdominal 
injuries) it would be "appropriate to presume" that the Veteran 
would have injured his spine as a result of this accident.  

Given that there are no records of the 1990 post-service vehicle 
accident, such a presumption on the examiner's part is not 
supported - the Court have consistently held that a medical 
examiner's opinion must be based on an accurate reading of the 
factual record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
(observing that the evaluation of medical evidence involves 
inquiry into, among other factors, the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches); see Prejean v. West, 13 Vet. App. 444 (2000) 
(the degree of probative value which may be attributed to a 
medical opinion issued by a VA or private treatment provider is 
weighed by such factors as its thoroughness and degree of detail, 
and whether there was review of the veteran's claims file); Bloom 
v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998) (in the evaluation of medical opinion 
evidence, VA must inquire as to whether the examining medical 
provider had a sufficiently clear and well-reasoned rationale, as 
well as a basis in objective supporting clinical data; see also 
Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting 
medical opinions that did not indicate whether the physicians 
actually examined the veteran, did not provide the extent of any 
examination, and did not provide any supporting clinical data

The Board finds that a remand is necessary in order to clarify 
the internal ambiguities of the July 2010 VA examiner's report 
with the above-cited STRS, which specifically show that he was 
placed on a limited profile, in part, for "back sprain." 

Consequently, the Board finds that additional development is 
required prior to final Board adjudication of the service 
connection claims on appeal.  See 38 C.F.R. § 4.2 (2010) (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Return the claims folder to the 
examiner who conducted the July 2010 VA 
examination.  If the July 2010 VA examiner 
is not available, schedule the Veteran for 
an examination by another appropriate 
health care provider.  The purpose of the 
examination is to determine whether the 
Veteran's low back and cervical spine 
disorders, currently diagnosed as lumbar 
and cervical spondylosis, are etiologically 
related to a November 1965 in-service fall, 
age-related changes or post-service events 
(e.g., 1990 motor vehicle accident)..  

The following considerations will govern 
the examination:

a. The July 2010 VA examiner, or other 
appropriate health care provider, must 
address and attempt to rectify the 
internal ambiguities contained in the July 
2010 examination report, such as 
clarifying the premise of his opinion 
(i.e., that the Veteran did not injure his 
back during the in-service fall) with 
STRs, specifically showing that the 
Veteran had been placed on a 30-day 
profile, in part, for a "back sprain."  
In addition to the specific directive of 
addressing the evidence of record as noted 
below, the July 2010 examiner, or other 
appropriate health care provider, must 
acknowledge receipt and review of the 
claims folder, and a copy of this remand.

b. All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c. In all conclusions, the July 2010 VA 
examiner, or other appropriate health care 
provider, must identify and explain the 
medical basis or bases for the conclusion, 
with identification of the evidence of 
record relied upon in reaching the 
conclusion. In particular:

Are the Veteran's low back and cervical 
spine disorders, currently diagnosed as 
lumbar and cervical spondylosis 
etiologically related to a November 1965 
in-service fall that resulted, in part, in 
a "back sprain"? 

Although the examiner must review the 
claims folder and all medical evidence, in 
formulating the above- requested opinion, 
the examiner's attention is called to the 
following evidence:

(i) STR, dated in November 1965, 
showing that the Veteran sustained a 
contusion to his right buttock after 
he fell down a flight of steps.  It 
was noted that he had a "cloth burn" 
of his right buttock and spasms, 
numbness, and stiffness of the right 
leg;  

(ii) STRS reflecting that the Veteran 
was placed on a 30-day limited duty 
profile due to "back sprain" and 
contusion of the right buttock.  There 
was no indication of any trauma to the 
cervical spine coincident to the fall.  
He was instructed not to engage in any 
heavy lifting, bending, stooping, or 
marching;  

(iii) An August 1966 service 
separation examination report, 
reflecting that the Veteran's spine 
was evaluated as "normal."  The 
examining physician noted that in 
1965, the Veteran had been 
hospitalized for back strain for 
approximately 30 days; 

(iv) An August 1996 Report of Medical 
History, showing that the Veteran 
indicated that he had had "recurrent 
back pain." The Veteran reported that 
he had sustained a back injury in 
November 1965.  The Veteran's PULHES 
physical profile consisted of 1's 
reflecting a high degree of physical 
fitness in physical capacity and 
stamina, upper and lower extremities, 
hearing and ears, eyes and psychiatric 
condition;  

(v) May 2000 VA treatment record, 
reporting that the Veteran had 
sustained major trauma to several 
organs (spleen, liver and bladder) as 
a result of a 1990 motor vehicle 
accident;

(vi) December 2001 statement, prepared 
by Conrad B. Dancy, D. O., wherein he 
opined that the Veteran had low back 
pain that was the result of a fall 
down a flight of stairs during 
military service;

(vii) November 2006 VA medical care 
provider's conclusion that there was 
no evidence that the in-service 
injury had caused his current low 
back and neck pain; and

(viii) September 2007 VA physician's 
opinion that because the Veteran had 
failed to show any continuity of care 
from the time of the in-service fall 
until he was seen by a private 
chiropractor in 1995, that it was 
less likely as not that the in-
service fall was related to the 
development of the Veteran's 
degenerative joint disease of the 
lower spine 30 years later.  

2.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer 
report and examination report, if any.  If 
any report does not include all test 
reports, special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing health care provider for 
corrective action.

4.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claims for 
service connection for low back and 
cervical spine disorders in light of all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



